Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a rigid cylindrical outer wall inner with an elastic filter membrane” in line 1 renders the claim indefinite because it is unclear what is intended by the limitation. 
Regarding claim 1, the limitation “defining a retentate channel inside the filter membrane” renders the claim indefinite because it is unclear whether “inside the filter membrane” is intended to be between inner and outer walls of the membrane or on a particular side of the membrane.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of the limitations “each pore has an axially-extending portion with a constant diameter, a length of the axially-extending portion being in a range of 1-10 µm” in claim 6 and “each pore has a minimum diameter in a range of 4-8 µm, inclusive” fails to define where pores are located or which component of the filter comprises pores.
Regarding claims 6 and 7, the limitations “each pore” renders the claim indefinite because preceding limitations of claims 6 and 7 fails to define which component comprises pores or where these pores are located. 
Regarding claim 8, the limitation “wherein each pore has an axially-extending portion with a constant diameter, a length of the axially-extending portion being in a range of 1-10 µm” renders the claim indefinite because it is unclear what is being intended by “axially extending portion”. Is axially-extending portion same as diameter of the pore or length of the pore in thickness direction?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 4755300 (hereinafter referred as “Fischel”), in view of US 3855133 (hereinafter referred as “Roehsler”).
Regarding claim 1, Fischel teaches a crossflow filter (fig. 14, C13/L7-48), comprising: a rigid cylindrical inner wall (101) and a rigid cylindrical outer wall  (96), a filter membrane (100) positioned therebetween defining a retentate channel (gap 105) inside the filter membrane and 
Fischel does not disclose that the membrane is inelastic.
Roehsler teaches a multi-layer filter membrane for carrying out filtration (abstract). Roehsler discloses that the membrane is used in purification blood (C1/L25-31). Roehsler also establishes that it is known in the art to coat the membrane with a selective permeable inelastic polymer (C4/L25-37).
It would have been obvious to one of ordinary skill in the art to use inelastic membrane in the device of Fischel because Roehsler establishes that it is well known in the art to use inelastic polymer membrane. It would have been an obvious matter of choice to select membrane material based on its suitability for its intended purpose.
Regarding claim 2, Fischel further discloses that the inner wall has ribs (99) that span a depth of the retentate channel.
Regarding claim 3.
Claims 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischel, in view of Roehsler as applied to claim 1 above, and further in view of US 2013/0330721 (hereinafter referred as “Tang”).
Regarding claims 4 and 8, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that the filter membrane is a polymer sheet with a regular array of pores extending through the filter membrane and the polymer sheet has an overall thickness of 1-50 microns, and that each pore has an axially-extending portion with a constant diameter, a length of the axially-extending portion being in a range of 1-10 microns.
Tang teaches a microfilter comprising a polymer layer, and a plurality of apertures each extending through the polymer layer (abstract). Tang discloses that an array of precision pores are fabricated, wherein shape and size of the pores can be selected, Tang also discloses microfilter having thickness of 8-14 microns ([0033], [0115], [0116], [0117], [0289]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use membrane having a regular array of pores extending through the filter membrane and the polymer sheet has an overall thickness of 1-50 microns to achieve desired permeation through the filter for its intended purpose because Tang establishes that providing an array of pores in a membrane having thickness of 8-14 microns is known in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding claim 6, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that each pore has an axially-extending portion with 45Atty. Docket No. 2630-0012US02 a constant diameter, a length of the axially-extending portion being in a range of 1-10 microns.
Tang teaches a microfilter comprising a polymer layer, and a plurality of apertures each extending through the polymer layer (abstract). Tang discloses that an array of precision pores are fabricated, wherein shape and size of the pores can be selected, Tang also discloses microfilter having thickness of 8-14 microns ([0033], [0115], [0116], [0117], [0289]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use membrane having each pore has an axially-extending portion with 45Atty. Docket No. 2630-0012US02 a constant diameter, a length of the axially-extending portion being in a range of 1-10 microns to achieve desired permeation through the filter for its intended purpose because Tang establishes that providing an array of pores having selective size and shape in a membrane having thickness of 8-14 microns is known in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 
Regarding claim 7, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that each pore has a minimum diameter in a range of 4-8 microns.
Tang teaches a microfilter comprising a polymer layer, and a plurality of apertures each extending through the polymer layer (abstract). Tang discloses that an array of precision pores are fabricated, wherein shape and size of the pores can be selected ([0033], [0115], [0116], [0117], [0289]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use membrane pores with minimum diameter in a range of 4-8 microns to achieve desired permeation through the filter for its intended purpose because Tang establishes that providing an array of pores having selective size and shape in a membrane is known in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [W]here the general conditions of a claim are disclosed in the prior art, it is not 
Regarding claim 9, modified Fischel teaches limitations of claim 4 as set forth above. Filter housings and components made from plastics or polymers is well known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fischel, in view of Roehsler as applied to claim 1 above, and further in view of US 2014/0008210 (hereinafter referred as “Guia”).
Regarding claim 5, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that the filter membrane is a polyimide sheet with a regular array of rectangular pores extending through the filter membrane, the rectangular pores each having a long dimension and a short, wherein the long dimension of each pore is aligned with an axis of the outer wall.
Guia teaches a filtration membrane made of polyimide [0209], the membrane comprising an array of rectangular pores extending through the membrane [0117], the rectangular pores having long dimension (slot length) [0117]. 
It would have been obvious to one of ordinary skill in the art to use the membrane of Guia in the device of modified Fischel because to provide selective separation of fluid based on .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5254248 and US 7681739 teaches filtration device having two cylindrical walls and a membrane positioned therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777